Case 3:16-md-02738-FLW-LHG Document 14108 Filed 07/23/20 Page 1 of 5 PageID: 116520




             IN THE UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF NEW JERSEY
    ___________________________________
                                         )
    IN RE: JOHNSON & JOHNSON             )
    TALCUM POWDER PRODUCTS               )
    MARKETING, SALES PRACTICES AND )         MDL Docket No. 2738
    PRODUCTS LIABILITY LITIGATION        )
    ___________________________________ )
                                         )
    This Document Relates To All Cases   )
    ___________________________________ )

          THIS MATTER having been brought before the Court during the May 6,

    2020 status conference, and pursuant to the Court’s May 15, 2020 Order regarding

    selection of, and case-specific discovery for, Stage Two cases, and for good cause

    shown:

          IT IS on this 23rd day of July, 2020,

          ORDERED that:

          1.     Selection of Discovery Pool. On September 18, 2020, from the cases

    listed in Exhibit A to the Court’s June 4, 2020 Order, each side shall select 10 cases

    and the Court shall randomly select 10 cases to compose the Discovery Pool. In

    accordance with Court’s Order of May 15, 2020: 1) Plaintiffs will have two weeks

    (until October 2, 2020) to dismiss cases with prejudice; and 2) Plaintiffs shall have

    30 days (until October 19, 2020) to file a statement with the Court stating that they

    do not wish to waive their Lexecon rights. Cases that are dismissed and for which
Case 3:16-md-02738-FLW-LHG Document 14108 Filed 07/23/20 Page 2 of 5 PageID: 116521




    the Lexecon wavier is revoked will be replaced by the method they were selected

    (e.g. random selections by new random selection, plaintiff selections by PSC,

    defense selections by Defendants), and thereafter, Plaintiffs in the new cases will

    have 10 days to file a voluntary dismissal with prejudice or revocation of the Lexecon

    waiver. This process will be repeated until there is a pool of 30 cases. The parties

    agree that the process of replacement selection shall not delay the discovery set forth

    below.

                 2.     Scope of Discovery.

           a. The plaintiff in each case will be deposed; if a death case, then the spouse

    or significant other; or if a death case and there is no spouse or significant other,

    then the named personal representative or a family member selected by the

    plaintiff.

           b. Up to two healthcare providers may be deposed in this phase with each

    side selecting one healthcare provider. The order of selection and questioning will

    alternate between Plaintiffs and Defendants based on alphabetical order. The list

    of cases in the Discovery Pool shall be put in alphabetical order.

           Plaintiffs shall select and question a healthcare provider first in every

    alternate case starting with the first case on the list. As to the second healthcare

    provider in cases where Plaintiffs select first, Defendants shall select the second

    healthcare provider and question that healthcare provider first.


                                               2
Case 3:16-md-02738-FLW-LHG Document 14108 Filed 07/23/20 Page 3 of 5 PageID: 116522




          Defendants shall select and question the healthcare provider first in every

    alternate case starting with the second case on the list. As to the second healthcare

    provider in cases where Defendants select first, Plaintiffs shall select the second

    healthcare provider and question that healthcare provider first.

          If cases are added to the pool after the creation of the list, they will be put on

    the bottom of the list and selection and questioning shall proceed in the order

    above. The time for healthcare provider depositions shall be divided 50/50.

          c. Plaintiffs are permitted to engage in ex parte communications with

    Plaintiffs' healthcare providers limited solely to the discussions of the physicians’

    records, diagnosis, peer-reviewed, published scientific literature and the course of

    treatment. Documents other than medical records for the individual plaintiff and

    peer-reviewed, published scientific literature may not be provided to the healthcare

    providers, directly or indirectly, in any such ex parte meeting. If plaintiff’s

    counsel engages in ex parte communications with her plaintiff’s treating physician,

    at least 48 hours before the deposition of the Plaintiff’s treating physician,

    plaintiffs’ counsel shall disclose to defendants’ counsel each of the following:


                 i. the date(s) of each such ex parte communication;

                 ii. the method and approximate duration of each such ex parte
                     communication;



                                               3
Case 3:16-md-02738-FLW-LHG Document 14108 Filed 07/23/20 Page 4 of 5 PageID: 116523




                  iii. the location of each such ex parte communication, if in person
                       meeting(s);

                  iv. the participants in each such ex parte communication; and

                  v. shall provide electronic copies of the documents or a specific
                     cross-reference to a set of documents produced to another
                     healthcare provider previously or other materials that were shown
                     or provided to the treating physician by plaintiffs’ counsel in
                     connection with each such ex parte communication.

          If the communications are within 48 hours of the start of the deposition, the

    above information shall be provided no later than 30 minutes before the start of the

    deposition. Ex parte communications shall encompass substantive conversations

    regarding Plaintiffs’ claims, not discussions of scheduling or logistical matters.

          d.      Defendants' counsel are not permitted to engage in ex parte

    communications with Plaintiffs' treating healthcare providers. Nothing in this Order

    prohibits Defendants' counsel from retaining a treating health care provider of a

    given plaintiff in this litigation, subject to the following limitations: (1) under no

    circumstances shall that treating healthcare provider be retained by Defendants and

    permitted to offer expert testimony or expert opinions in the MDL litigation about a

    current or former patient; and (2) Defendants’ counsel shall not retain and use as an

    expert any treating healthcare provider of a plaintiff in the final 30 Discovery Pool

    cases unless the expert was retained before the Plaintiff is placed in the Discovery

    Pool of 30.



                                              4
Case 3:16-md-02738-FLW-LHG Document 14108 Filed 07/23/20 Page 5 of 5 PageID: 116524




          e.     Nothing in this order is intended to place any limits on deposition or

    trial testimony of a treating healthcare provider other than those provided by Federal

    Rule of Civil Procedure 26 and the Federal Rules of Evidence.

          f.     Further discovery will be allowed once the pool of 30 is narrowed to

    the trial cases. No deposition is waived by not being taken in the Discovery Pool

    phase of discovery.

          g. Within 30 days of being selected for the Discovery Pool, such plaintiffs

    will provide authorizations for social security disability records and, if a lost wage

    claim is being made, employment records and tax returns.

          3. Time for Completion of Discovery. All discovery in this phase of the

    litigation shall be completed by January 29, 2021. If additional time is needed in

    an individual case for good cause, the parties will meet and confer in good faith to

    resolve any issues.


                                                  /s/ Freda L. Wolfson
                                                  Hon. Freda L. Wolfson,
                                                  U.S. Chief District Judge




                                              5
